internal_revenue_service department rid pqdun ual sec_4 -00 attn a washington dc contact person telephone number in reference to date ful go ep ra tr state a group b employees employer m plan ordinance c dear mr w in letters dated june and august your authorized representative requested a ruling on your behalf concerning the federal_income_tax treatment of certain contributions to plan x under sec_414 the internal_revenue_code of the following facts and representations have been submitted employer m is m maintains plan x been represented that plan x of sec_401 a of employee contributions by group b employees a political_subdivision of state a for the benefit of group b employees plan requires mandatory the code is intended to meet the requirements employer it has ordinance c mandated that employer m pick up i e assume the mandatory employee contributions of group rb and pay employees to plan x contributions in lieu of group b employees paying such group b employees wilb have me opti bee rece iw a the picked-up contributions in cash in lieu of having such contributions paid to plan x based upon the aforementioned facts you request a ruling that the mandatory_contributions picked up by employer m on behalf of group b employees who are participants in plan x will be treated as employer contributions and will not be included in the eligible participants’ gross_income in the year in which such amounts are contributed to plan x no part of the contributions of employer m which constitute pick-up contributions shall constitute wages for federal_income_tax withholding purposes and the amounts picked up by employer m on behalf of group b employees who are participants in plan x will be excludable from such eligible participants’ gross_income until such time as they are distributed from plan x thereupon taxed according to the rules governing distributions from qualified_retirement_plans as a retirement pension and sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to plan described in sec_401 established by a state government or by the employing unit a political_subdivision thereof and are picked up a the federal_income_tax treatment to be accorded c b in that revenue_ruling the code is specified in revenue contributions which are picked up by the employer within the meaning of sec_414 of ruling employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan district's picked-up contributions to the plan are excluded from the employees' gross_income until such time as they are distributed to the employees that under the provisions of sec_3401 a a of the code the school district's contributions to wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions revrul_77_462 concluded that the school the revenue_ruling held further the plan are excluded from the the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 ruling that must specify that the following two criteria must be met the contributions c b 1981_1_cb_255 these revenue rulings established although designated as ary and revenue the employer employee contributions are being paid_by the employer in lieu of the employee must not be contributions by the employee and given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan applicability of sec_414 h whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both furthermore it for purposes of is immaterial the in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate a governmental_plan are excludable from pursuant to ordinance c criteria set forth in revrul_81_35 and revrul_81_36 is satisfied by providing in effect group b employees’ contributions and by providing that group b employees shall not be given the option to receive such contributions directly that employer m will make contributions in lieu of accordingly with respect to ruling_request sec_1 and we conclude that the mandatory_contributions m on behalf of group b employees who are participants in plan x will be treated as employer contributions and will not included in the employees‘ gross_income for such amounts are contributed in in the gross_income of the taxable_year in which they are distributed from plan x these amounts will be includible the employees or their beneficiaries only the year in which by employer picked up be because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of federal_income_tax withholding purposes to ruling_request income_tax is required from group b employees‘ salaries with respect to such picked-up contributions we conclude that no withholding of federal the code for therefore with respect in accordance with revrul_87_10 this ruling does not apply to any contribution to the extent it relates to compensation earned before the later of relevant statutes the date the pick-up election is executed or the date it the effective date of is put into effect the no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act amounts in question are paid oursuant to no opinion is expressed as to whether the salary rerfurtioan a u agreement within the meaning of sec_3121 of code the these rulings are based on the assumption that plan x will be qualified under sec_401 of proposed contributions and distributions the code at the time of the this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this ruling notice ant
